COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
                                                               No. 08-16-00230-CV
 IN THE INTEREST OF A.S.M.,                       §
                                                                    Appeal from
 A CHILD.                                         §
                                                                65th District Court
                                                  §
                                                             of El Paso County, Texas
                                                  §
                                                                (TC # 2004CM737)
                                                  §

                                 MEMORANDUM OPINION

       This interlocutory appeal is before the Court on its own motion to determine whether it

should be dismissed for want of jurisdiction. Finding that the contempt order is not appealable,

we dismiss the appeal for want of jurisdiction.

       On June 7, 2016, the trial court entered an order finding Rogelio Marquez in criminal

contempt for failure to comply with a child support order. Marquez filed notice of appeal. It is

well settled that appellate courts have jurisdiction over final judgments and interlocutory orders

made appealable by statute. Lehmann v. Har-Con Corporation, 39 S.W.3d 191, 195 (Tex.

2001); TEX.CIV.PRAC.&REM.CODE ANN. § 51.014 (West Supp. 2016)(authorizing appeals from

certain interlocutory orders). A court of appeals lacks jurisdiction to review a contempt order on

direct appeal. Texas Animal Health Commission v. Nunley, 647 S.W.2d 951, 952 (Tex. 1983).

Mandamus is available to challenge an order of contempt not involving confinement. See In re
Long, 984 S.W.2d 623, 625 (Tex. 1999); Rosser v. Squier, 902 S.W.2d 962, 962 (Tex. 1995).

When a contempt order imposes confinement in jail as punishment for violation of a court’s prior

order, mandamus review is unavailable, and the relator must instead file a petition for writ of

habeas corpus.     See Chavira v. Quarry Hills Management, LLC, 458 S.W.3d 561, 565-66

(Tex.App.--El Paso 2014, pet. denied).

       On September 26, 2016, the Court sent notice to Marquez that the clerk’s record had been

filed, and we advised him of the Court’s intent to dismiss the appeal for want of jurisdiction

because the record did not include a final judgment or appealable order. Marquez did not file

any response to the Court’s letter notice. Finding that we do not have jurisdiction to review the

contempt order on direct appeal, we dismiss the appeal for lack of jurisdiction.


October 27, 2016
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                               -2-